Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151963                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  COLBY SMITH,                                                                                              Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 151963
                                                                    COA: 318702
                                                                    Lenawee CC: 11-004180-NO
  MICHIGAN PALLET, INC., JONATHAN J.
  POORTENGA, and KENNETH ENGELSMA,
           Defendants-Appellants,
  and
  LPS EQUIPMENT & ACQUISITION
  COMPANY, INC., ADRIAN ROCSKAY, TODD
  STRONG, JAMES KIVELL, and JOHN DOE,
            Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 2, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Lenawee Circuit Court for entry of an order granting the
  motion for summary disposition filed by the defendants-appellants. The Court of
  Appeals erred by finding that the plaintiff established a prima facie case of an intentional
  tort falling within the exception to the worker’s compensation exclusive remedy that is
  found at MCL 418.131(1). There is no evidence in this case that the defendants had a
  specific intent to injure the plaintiff. Nor does the evidence establish that the defendants
  “had actual knowledge that an injury was certain to occur and willfully disregarded that
  knowledge.” Id. See also Travis v Dreis & Krump Mfg Co, 453 Mich 149 (1996).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2015
           t1222
                                                                               Clerk